

CenturyLink
2018 Equity INCENTIVE PLAN
as amended on August 19, 2020
1.Purpose. The purpose of the CenturyLink 2018 Equity Incentive Plan (the
“Plan”) is to increase shareholder value and to advance the interests of
CenturyLink, Inc. (“CenturyLink”) and its subsidiaries (collectively, the
“Company”) by furnishing stock-based economic incentives (the “Incentives”)
designed to attract, retain, reward, and motivate the Company’s key employees,
officers, directors, consultants, and advisors and to strengthen the mutuality
of interests between such persons and CenturyLink’s shareholders. Incentives
consist of opportunities to purchase or receive shares of common stock, $1.00
par value per share, of CenturyLink (the “Common Stock”) or cash valued in
relation to Common Stock, on terms determined under this Plan. As used in this
Plan, the term “subsidiary” means any corporation, limited liability company, or
other entity of which CenturyLink owns (directly or indirectly) within the
meaning of Section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”), 50% or more of the total combined voting power of all classes of stock,
membership interests, or other equity interests issued thereby.
2.Administration.
a.Composition. This Plan shall generally be administered by the compensation
committee of the Board of Directors of CenturyLink (the “Board”) or by a
subcommittee thereof (such administrator, as used in this Plan, the
“Committee”). The Committee shall consist of not fewer than two members of the
Board, each of whom shall qualify as a “non-employee director” under Rule 16b-3
under the Securities Exchange Act of 1934 (the “1934 Act”) or any successor
rule.
b.Authority. The Committee shall have plenary authority to award Incentives
under this Plan and to enter into agreements with or provide notices to
participants as to the terms of the Incentives (collectively, the “Incentive
Agreements”). The Committee shall have the general authority to interpret this
Plan, to establish any rules or regulations relating to this Plan that it
determines to be appropriate, and to make any other determination that it
believes necessary or advisable for the proper administration of this Plan.
Committee decisions regarding matters relating to this Plan shall be final,
conclusive, and binding on the Company, participants, and all other interested
persons. The Committee may delegate its authority hereunder to the extent
provided in Section 3.2.
3.Eligible Participants.
a.Eligibility. Key employees, officers, and directors of the Company and persons
providing services as consultants or advisors to the Company shall become
eligible to receive Incentives under the Plan when designated by the Committee.
b.Delegation of Authority. With respect to participants not subject to Section
16 of the 1934 Act, the Committee may delegate to the chief executive officer
and/or the
Page 1 of 2



--------------------------------------------------------------------------------



chief human resources officer (the “Executive Officers”), its authority to
designate participants, to determine the size and type of Incentives to be
received by those participants, to determine any performance objectives for
these participants, and to approve or authorize the form of Incentive Agreement
governing such Incentives.  Following any grants of Incentives pursuant to such
delegated authority, the Executive Officer or any officer of the Company
designated by such Executive Officer may exercise any powers of the Committee
under this Plan to accelerate vesting or exercise periods, to terminate
restricted periods, to waive compliance with specified provisions, or to
otherwise make determinations contemplated hereunder with respect to those
participants; provided, however, that (a) the Executive Officer may only grant
options at a per share exercise price equal to or greater than the Fair Market
Value (as defined in Section 12.10) of a share of Common Stock on the later of
the date the officer approves such grant or the date the participant commences
employment and (b) the Committee retains sole authority to make any of the
determinations set forth in Section 5.4, 12.10 or Section 11 of this Plan.
4.Types of Incentives. Incentives may be granted under this Plan to eligible
participants in the forms of (a) incentive stock options, (b) non-qualified
stock options, (c) stock appreciation rights (“SARs”), (d) restricted stock, (e)
restricted stock units (“RSUs”), and (f) Other Stock-Based Awards (as defined in
Section 10).
5.Shares Subject to the Plan.
a.Number of Shares. Subject to the counting provisions of Section 5.2 and
adjustment as provided in Section 5.4, the maximum number of shares of Common
Stock that may be delivered to participants and their permitted transferees
under this Plan shall be 75,600,000.
b.Share Counting. Subject to adjustment as provided in Section 5.4:
(i)The maximum number of shares of Common Stock that may be issued upon exercise
of stock options intended to qualify as incentive stock options under Section
422 of the Code shall be 34,600,000.
(ii)Any shares of Common Stock subject to an Incentive granted under this Plan
that is subsequently canceled, forfeited, or expires prior to exercise or
realization, whether in full or in part, shall be available again for issuance
or delivery under the Plan. Any shares of Common Stock subject to an Incentive
granted under the Amended and Restated CenturyLink, Inc. 2011 Equity Incentive
Plan that, after the date this Plan is first approved by shareholders, is
cancelled, forfeited, or expires prior to exercise or realization, whether in
full or in part, shall be available for issuance or delivery under this Plan.
Notwithstanding the foregoing, shares subject to an Incentive shall not be
available again for issuance or delivery under this Plan if such shares were (a)
tendered in payment of the exercise or base price of a stock option or
stock-settled SAR; (b) covered by, but not issued upon settlement of,
stock-settled SARs; or (c) delivered or withheld by the Company to satisfy any
tax withholding obligation related to a stock option or stock-settled SAR.
Page 2 of 2



--------------------------------------------------------------------------------



(iii)If an Incentive, by its terms, may be settled only in cash, then the grant,
vesting, payout, settlement, or forfeiture of such Incentive shall have no
impact on the number of shares available for grant under the Plan.
c.Participant Limits. Subject to adjustment as provided in Section 5.4, the
following additional limitations are imposed under the Plan:
(i)The maximum number of shares of Common Stock that may be covered by
Incentives granted under the Plan to any one individual during any calendar year
shall be 1,500,000.
(ii)The maximum value of Incentives that may be granted under the Plan to each
non-employee director of CenturyLink during any single calendar year shall be
$500,000, with any shares granted under such Incentives valued at Fair Market
Value on the date of grant.
d.Adjustment.
(i)In the event of any recapitalization, reclassification, stock dividend, stock
split, combination of shares or other comparable change in the Common Stock, all
limitations on numbers of shares of Common Stock provided in this Section 5 and
the number of shares of Common Stock subject to outstanding Incentives shall be
equitably adjusted in proportion to the change in outstanding shares of Common
Stock. In addition, in the event of any such change in the Common Stock, the
Committee shall make any other adjustment that it determines to be equitable,
including adjustments to the exercise price of any option or the Base Price
(defined in Section 7.5) of any SAR and any per share performance objectives of
any Incentive in order to provide participants with the same relative rights
before and after such adjustment.
(ii)If the Company merges, consolidates, sells substantially all of its assets,
or dissolves, and such transaction is not a Change of Control as defined in
Section 11 (each of the foregoing, a “Fundamental Change”), then thereafter,
upon any exercise or payout of an Incentive granted prior to the Fundamental
Change, the participant shall be entitled to receive (i) in lieu of shares of
Common Stock previously issuable thereunder, the number and class of shares of
stock or securities to which the participant would have been entitled pursuant
to the terms of the Fundamental Change if, immediately prior to such Fundamental
Change, the participant had been the holder of record of the number of shares of
Common Stock subject to such Incentive or (ii) in lieu of payments based on the
Common Stock previously payable thereunder, payments based on any formula that
the Committee determines to be equitable in order to provide participants with
substantially equivalent rights before and after the Fundamental Change. In the
event any such Fundamental Change causes a change in the outstanding Common
Stock, the aggregate number of shares available under the Plan may be
appropriately adjusted by the Committee in its sole discretion, whose
determination shall be conclusive.
e.Type of Common Stock. Common Stock issued under the Plan may be authorized and
unissued shares or issued shares held as treasury shares.
Page 3 of 2



--------------------------------------------------------------------------------



f.Minimum Vesting Requirements. Except for any Incentives that are issued in
payment of cash amounts earned under the Company’s short-term incentive program,
all Incentives must be granted with a minimum vesting period of at least one
year without providing for incremental vesting during such one-year period.
g.Dividends and Dividend Equivalent Rights. Incentives granted under this Plan
in the form of stock options and SARs may not be granted with dividend or
dividend equivalent rights. Subject to the terms and conditions of this Plan and
the applicable Incentive Agreement, as well as any procedures established by the
Committee, the Committee may determine to pay dividends or dividend equivalents,
as applicable, on Incentives granted under this Plan in the form of restricted
stock, RSUs, or Other Stock Based Awards. In the event that the Committee grants
dividend equivalent rights, the Company shall establish an account for the
participant and reflect in that account any securities, cash, or other property
comprising any dividend or property distribution with respect to each share of
Common Stock underlying each Incentive. For any Incentives granted under this
Plan with dividend or dividend equivalent rights, such dividends or dividend
equivalent rights shall vest and pay out or be forfeited in tandem with
underlying Incentives rather than during the vesting period.
6.Stock Options. A stock option is a right to purchase shares of Common Stock
from CenturyLink. Stock options granted under the Plan may be incentive stock
options (as such term is defined in Section 422 of the Code) or non-qualified
stock options. Any option that is designated as a non-qualified stock option
shall not be treated as an incentive stock option. Each stock option granted by
the Committee under this Plan shall be subject to the following terms and
conditions:
a.Price. The exercise price per share shall be determined by the Committee,
subject to adjustment under Section 5.4; provided that in no event shall the
exercise price be less than the Fair Market Value (as defined in Section 12.10)
of a share of Common Stock as of the date of grant, except in the case of a
stock option granted in assumption of or substitution for an outstanding award
of a company acquired by the Company or with which the Company combines. In the
event that an option grant is approved by the Committee, but is to take effect
on a later date, such as when employment or service commences, such later date
shall be the date of grant.
b.Number. The number of shares of Common Stock subject to the option shall be
determined by the Committee, subject to Section 5, including, but not limited
to, any adjustment as provided in Section 5.4.
c.Duration and Time for Exercise. The term of each stock option shall be
determined by the Committee, but shall not exceed a maximum term of ten years.
Subject to Section 5.6, each stock option shall become exercisable at such time
or times during its term as determined by the Committee and provided for in the
Incentive Agreement. Notwithstanding the foregoing, the Committee may accelerate
the exercisability of any stock option at any time.
d.Manner of Exercise. A stock option may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of shares of Common
Stock to
Page 4 of 2



--------------------------------------------------------------------------------



be purchased. The exercise notice shall be accompanied by the full purchase
price for such shares. The option price shall be payable in United States
dollars and may be paid (a) in cash; (b) by check; (c) by delivery to the
Company of currently-owned shares of Common Stock (including through any
attestation of ownership that effectively transfers title), which shares shall
be valued for this purpose at the Fair Market Value on the business day
immediately preceding the date such option is exercised; (d) by delivery of
irrevocable written instructions to a broker approved by the Company (with a
copy to the Company) to immediately sell a portion of the shares issuable under
the option and to deliver promptly to the Company the amount of sale proceeds
(or loan proceeds if the broker lends funds to the participant for delivery to
the Company) to pay the exercise price; (e) if approved by the Committee,
through a net exercise procedure whereby the optionee surrenders the option in
exchange for that number of shares of Common Stock with an aggregate Fair Market
Value equal to the difference between the aggregate exercise price of the
options being surrendered and the aggregate Fair Market Value of the shares of
Common Stock subject to the option; (f) in such other manner as may be
authorized from time to time by the Committee; or (g) through any combination of
the foregoing methods.
e.Limitations on Repricing. Except for adjustments pursuant to Section 5.4 or
actions permitted to be taken by the Committee under Section 11 in the event of
a Change of Control, unless approved by the shareholders of the Company, (a) the
exercise price for any outstanding option granted under this Plan may not be
decreased after the date of grant; and (b) an outstanding option that has been
granted under this Plan may not, as of any date that such option has a per share
exercise price that is greater than the then-current Fair Market Value of a
share of Common Stock, be surrendered to the Company as consideration for the
grant of a new option or SAR with a lower exercise price, shares of restricted
stock, restricted stock units, an Other Stock-Based Award, a cash payment, or
Common Stock.
f.Incentive Stock Options. Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of stock options
that are intended to qualify as incentive stock options (as such term is defined
in Section 422 of the Code):
(i)Any incentive stock option agreement authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options.
(ii)All incentive stock options must be granted within ten years from the date
on which this Plan is adopted by the Board.
(iii)No incentive stock options shall be granted to any non-employee or to any
participant who, at the time such option is granted, would own (within the
meaning of Section 422 of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of CenturyLink.
(iv)The aggregate Fair Market Value (determined with respect to each incentive
stock option as of the time such incentive stock option is granted) of the
Common
Page 5 of 2



--------------------------------------------------------------------------------



Stock with respect to which incentive stock options are exercisable for the
first time by a participant during any calendar year (under the Plan or any
other plan of CenturyLink or any of its subsidiaries) shall not exceed $100,000.
To the extent that such limitation is exceeded, the excess options shall be
treated as non-qualified stock options for federal income tax purposes.
7.Stock Appreciation Rights.
a.Grant of Stock Appreciation Rights. A stock appreciation right, or SAR, is a
right to receive, without payment to the Company, a number of shares of Common
Stock, cash, or any combination thereof, the number or amount of which is
determined pursuant to the formula set forth in Section 7.5. Each SAR granted by
the Committee under the Plan shall be subject to the terms and conditions of the
Plan and the applicable Incentive Agreement.
b.Number. Each SAR granted to any participant shall relate to such number of
shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 5.4.
c.Duration and Time for Exercise. The term of each SAR shall be determined by
the Committee, but shall not exceed a maximum term of ten years. Subject to
Section 5.6, each SAR shall become exercisable at such time or times during its
term as shall be determined by the Committee and provided for in the Incentive
Agreement. Notwithstanding the foregoing, the Committee may accelerate the
exercisability of any SAR at any time in its discretion.
d.Exercise. A SAR may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of SARs that the holder wishes to
exercise. The date that the Company receives such written notice shall be
referred to herein as the “Exercise Date.” The Company shall, within 30 days of
an Exercise Date, deliver to the exercising holder certificates for the shares
of Common Stock to which the holder is entitled pursuant to Section 7.5 or cash
or both, as provided in the Incentive Agreement.
e.Payment.
(i)The number of shares of Common Stock which shall be issuable upon the
exercise of a SAR payable in Common Stock shall be determined by dividing:
(1)the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
(as defined in Section 12.10) of a share of Common Stock subject to the SAR on
the trading day prior to the Exercise Date exceeds the “Base Price,” which is an
amount, not less than the Fair Market Value of a share of Common Stock on the
date of grant, which shall be determined by the Committee at the time of grant,
subject to adjustment under Section 5.4); by
Page 6 of 2



--------------------------------------------------------------------------------



(2)the Fair Market Value of a share of Common Stock on the Exercise Date.
(ii)No fractional shares of Common Stock shall be issued upon the exercise of a
SAR; instead, the holder of a SAR shall be entitled to purchase the portion
necessary to make a whole share at its Fair Market Value on the Exercise Date.
(iii)If so provided in the Incentive Agreement, a SAR may be exercised for cash
equal to the Fair Market Value of the shares of Common Stock that would be
issuable under Section 7.5(a), if the exercise had been for Common Stock.
f.Limitations on Repricing. Except for adjustments pursuant to Section 5.4 or
actions permitted to be taken by the Committee under Section 11 in the event of
a Change of Control, unless approved by the shareholders of the Company, (a) the
Base Price for any outstanding SAR granted under this Plan may not be decreased
after the date of grant; and (b) an outstanding SAR that has been granted under
this Plan may not, as of any date that such SAR has a Base Price that is greater
than the then-current Fair Market Value of a share of Common Stock, be
surrendered to the Company as consideration for the grant of a new option or SAR
with a lower exercise price, shares of restricted stock, restricted stock units,
an Other Stock-Based Award, a cash payment, or Common Stock.
8.Restricted Stock.
a.Grant of Restricted Stock. The Committee may award shares of restricted stock
to such eligible participants as determined pursuant to the terms of Section 3.
An award of restricted stock shall be subject to such restrictions on transfer
and forfeitability provisions and such other terms and conditions, including the
attainment of specified performance goals, as the Committee may determine,
subject to the provisions of the Plan.
b.The Restricted Period. Subject to Section 5.6, at the time an award of
restricted stock is made, the Committee shall establish a period of time during
which the transfer of the shares of restricted stock shall be restricted and
after which the shares of restricted stock shall be vested (the “Restricted
Period”). Each award of restricted stock may have a different Restricted Period.
c.Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Any certificates representing shares of restricted stock shall be registered in
the name of the participant and deposited with the Company, together with a
stock power endorsed in blank by the participant. Each such certificate shall
bear a legend in substantially the following form:
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the CenturyLink 2018 Equity Incentive Plan (the
“Plan”), and an agreement entered into between the registered owner and
CenturyLink, Inc. (the
Page 7 of 2



--------------------------------------------------------------------------------



“Company”) thereunder. Copies of the Plan and the agreement are on file at the
principal office of the Company.
Alternatively, in the discretion of the Company, ownership of the shares of
restricted stock and the appropriate restrictions shall be reflected in the
records of the Company’s transfer agent and no physical certificates shall be
issued.
d.Forfeiture. In the event of the forfeiture of any shares of restricted stock
under the terms provided in the Incentive Agreement (including any additional
shares of restricted stock that may result from the reinvestment of cash and
stock dividends, if so provided in the Incentive Agreement), such forfeited
shares shall be surrendered, any certificates shall be cancelled, and any
related accrued but unpaid cash dividends will be forfeited. The participants
shall have the same rights and privileges, and be subject to the same forfeiture
provisions, with respect to any additional shares received pursuant to Section
5.4 due to a recapitalization or other change in capitalization.
e.Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the restricted stock shall lapse, and
the Company shall cause to be delivered to the participant or the participant’s
estate, as the case may be, the number of shares of restricted stock with
respect to which the restrictions have lapsed, free of all such restrictions and
legends, except any that may be imposed by law. The Company, in its discretion,
may elect to deliver such shares through issuance of a stock certificate or by
book entry.
f.Rights as a Shareholder. Subject to the terms and conditions of the Plan
(including, but not limited to, Section 5.7) and the applicable Incentive
Agreement, each participant receiving restricted stock shall have all the rights
of a shareholder with respect to shares of stock during the Restricted Period,
including without limitation, the right to vote any shares of Common Stock.
9.Restricted Stock Units.
a.Grant of Restricted Stock Units. A restricted stock unit, or RSU, represents
the right to receive from the Company on the respective scheduled vesting or
payment date for such RSU, one share of Common Stock. An award of RSUs may be
subject to the attainment of specified performance goals or targets,
forfeitability provisions and such other terms and conditions as the Committee
may determine, subject to the provisions of the Plan
b.Vesting Period. Subject to Section 5.6, at the time an award of RSUs is made,
the Committee shall establish a period of time during which the restricted stock
units shall vest (the “Vesting Period”). Each award of RSUs may have a different
Vesting Period.
c.Rights as a Shareholder. Subject to the restrictions imposed under the terms
and conditions of this Plan and subject to any other restrictions that may be
imposed in the Incentive Agreement, each participant receiving restricted stock
units shall have no rights as a
Page 8 of 2



--------------------------------------------------------------------------------



shareholder with respect to such restricted stock units until such time as
shares of Common Stock are issued to the participant.
10.Other Stock-Based Awards. The Committee may grant to eligible participants
“Other Stock-Based Awards,” which shall consist of awards (other than options,
SARs, restricted stock, or RSUs, described in Sections 6 through 9 hereof) paid
out in shares of Common Stock or the value of which is based in whole or in part
on the value of shares of Common Stock. Other Stock-Based Awards may be awards
of shares of Common Stock, awards of phantom stock, or may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, shares of, or appreciation in the value of, Common Stock (including,
without limitation, securities convertible or exchangeable into or exercisable
for shares of Common Stock), as deemed by the Committee consistent with the
purposes of this Plan. Subject to Section 5.6, the Committee shall determine the
terms and conditions of any Other Stock-Based Award (including which rights of a
shareholder, if any, the recipient shall have with respect to Common Stock
associated with any such award) and may provide that such award is payable in
whole or in part in cash. An Other Stock-Based Award may be subject to the
attainment of such specified performance goals or targets as the Committee may
determine, subject to the provisions of this Plan.
11.Change of Control.
(i)A Change of Control shall mean:
(1)the acquisition by any person of beneficial ownership of 30% or more of the
outstanding shares of the Common Stock or 30% or more of the combined voting
power of CenturyLink’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change of
Control:
(A)    any acquisition (other than a Business Combination (as defined below)
which constitutes a Change of Control under Section 11(a)(iii) hereof) of Common
Stock directly from the Company,
(B)    any acquisition of Common Stock by the Company,
(C)    any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company, or
(D)    any acquisition of Common Stock by any corporation pursuant to a Business
Combination that does not constitute a Change of Control under Section
11(a)(iii) hereof; or
(2)individuals who, as of May 23, 2018, constituted the Board of Directors of
CenturyLink (the “Incumbent Board”) cease for any reason to
Page 9 of 2



--------------------------------------------------------------------------------



constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to such date whose election,
or nomination for election by CenturyLink’s shareholders, was approved by a vote
of at least two-thirds of the directors then comprising the Incumbent Board
shall be considered a member of the Incumbent Board, unless such individual’s
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Incumbent Board; or
(3)consummation of a reorganization, share exchange, merger or consolidation
(including any such transaction involving any direct or indirect subsidiary of
CenturyLink) or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”); provided, however, that in no
such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination:
(A)    the individuals and entities who were the beneficial owners of
CenturyLink’s outstanding Common Stock and CenturyLink’s voting securities
entitled to vote generally in the election of directors immediately prior to
such Business Combination have direct or indirect beneficial ownership,
respectively, of more than 50% of the then outstanding shares of common stock,
and more than 50% of the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the
surviving or successor corporation, or, if applicable, the ultimate parent
company thereof (the “Post-Transaction Corporation”), and
(B)    except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either CenturyLink, the
Post-Transaction Corporation or any subsidiary of either corporation)
beneficially owns, directly or indirectly, 20% or more of the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or 20% or more of the combined voting power of the then outstanding
voting securities of such corporation, and
(C)    at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or
(4)approval by the shareholders of CenturyLink of a complete liquidation or
dissolution of CenturyLink.
Page 10 of 2



--------------------------------------------------------------------------------



For purposes of this Section 11, the term “person” shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including a partnership or limited
partnership) for the purpose of acquiring, holding, or disposing of a security,
except that “person” shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.
(ii)No Incentive Agreement shall provide for (1) the acceleration of the vesting
of time-based Incentives upon the occurrence of a Change of Control without a
contemporaneous or subsequent termination of the participant’s employment or
service relationship or (2) the payout of any performance-based Incentives upon
a Change of Control in an amount exceeds the greater of (i) the payout of a
pro-rata portion of such Incentive, based on the portion of the performance
period that has elapsed and assuming target performance and (ii) payout of such
Incentive based on actual performance. Notwithstanding the foregoing, no later
than 30 days after a Change of Control of the type described in subsections
(a)(i) or (a)(ii) of this Section 11 and no later than 30 days after the
approval by the Board of a Change of Control of the type described in
subsections (a)(iii) or (a)(iv) of this Section 11, the Committee, acting in its
sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants and
which may vary among Incentives held by any individual participant; provided,
however, that no such action may be taken if it would result in the imposition
of a penalty on the participant under Section 409A of the Code as a result
thereof:
(1)require that all outstanding options, SARs or Other Stock-Based Awards be
exercised on or before a specified date (before or after such Change of Control)
fixed by the Committee, after which specified date all unexercised options, SARs
and Other Stock-Based Awards and all rights of participants thereunder would
terminate,
(2)make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control and provide
participants with substantially equivalent rights before and after such Change
of Control (provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary),
(3)provide for mandatory conversion or exchange of some or all of the
outstanding options, SARs, restricted stock units or Other Stock-Based Awards
held by some or all participants as of a date, before or after such Change of
Control, specified by the Committee, in which event such Incentives would be
deemed automatically cancelled and the Company would pay, or cause to be paid,
to each such participant an amount of cash per share equal to the excess, if
any, of the Change of Control Value of the shares subject to such option, SAR,
restricted stock unit or Other Stock-Based Award, as defined and calculated
below, over the per share exercise price or Base Price of such Incentive or, in
lieu of such cash
Page 11 of 2



--------------------------------------------------------------------------------



payment, the issuance of Common Stock or securities of an acquiring entity
having a Fair Market Value equal to such excess, or
(4)provide that thereafter, upon any exercise or payment of an Incentive that
entitles the holder to receive Common Stock, the holder shall be entitled to
purchase or receive under such Incentive, in lieu of the number of shares of
Common Stock then covered by such Incentive, the number and class of shares of
stock or other securities or property (including cash) to which the holder would
have been entitled pursuant to the terms of the agreement providing for the
reorganization, share exchange, merger, consolidation or asset sale, if,
immediately prior to such Change of Control, the holder had been the record
owner of the number of shares of Common Stock then covered by such Incentive.
(iii)For the purposes of conversions or exchanges under paragraph (iii) of
Section 11(c), the “Change of Control Value” shall equal the amount determined
by whichever of the following items is applicable:
(1)the per share price to be paid to holders of Common Stock in any such merger,
consolidation or other reorganization,
(2)the price per share offered to holders of Common Stock in any tender offer or
exchange offer whereby a Change of Control takes place, or
(3)in all other events, the fair market value of a share of Common Stock, as
determined by the Committee as of the time determined by the Committee to be
immediately prior to the effective time of the conversion or exchange.
(iv)In the event that the consideration offered to shareholders of CenturyLink
in any transaction described in this Section 11 consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered that is other than cash.
12.General.
a.Duration. No Incentives may be granted under the Plan after May 23, 2028;
provided, however, that subject to Section 12.8, the Plan shall remain in effect
after such date with respect to Incentives granted prior to that date, until all
such Incentives have either been satisfied by the issuance of shares of Common
Stock or otherwise been terminated under the terms of the Plan and all
restrictions imposed on shares of Common Stock in connection with their issuance
under the Plan have lapsed.
b.Transferability.
(i)No Incentives granted hereunder may be transferred, pledged, assigned, or
otherwise encumbered by a participant except:
Page 12 of 2



--------------------------------------------------------------------------------



(1)by will;
(2)by the laws of descent and distribution;
(3)if permitted by the Committee and so provided in the Incentive Agreement or
an amendment thereto, pursuant to a domestic relations order, as defined in the
Code; or
(4)as to options only, if permitted by the Committee and so provided in the
Incentive Agreement or an amendment thereto, (i) to Immediate Family Members (as
defined in Section 12.2(b)); (ii) to a partnership in which the participant
and/or Immediate Family Members, or entities in which the participant and/or
Immediate Family Members are the sole owners, members, or beneficiaries, as
appropriate, are the sole partners; (iii) to a limited liability company in
which the participant and/or Immediate Family Members, or entities in which the
participant and/or Immediate Family Members are the sole owners, members, or
beneficiaries, as appropriate, are the sole members; or (iv) to a trust for the
sole benefit of the participant and/or Immediate Family Members.
(ii)“Immediate Family Members” shall be defined as the spouse and natural or
adopted children or grandchildren of the participant and their spouses. To the
extent that an incentive stock option is permitted to be transferred during the
lifetime of the participant, it shall be treated thereafter as a nonqualified
stock option. Any attempted assignment, transfer, pledge, hypothecation, or
other disposition of Incentives, or levy of attachment or similar process upon
Incentives not specifically permitted herein, shall be null and void and without
effect.
c.Effect of Termination of Employment or Death. In the event that a participant
ceases to be an employee of the Company or to provide services to the Company
for any reason, including death, disability, early retirement or normal
retirement, any Incentives may be exercised, shall vest or shall expire at such
times as may be determined by the Committee or as provided in the Incentive
Agreement.
d.Additional Conditions. Anything in this Plan to the contrary notwithstanding:
(a) the Company may, if it shall determine it necessary or desirable for any
reason, at the time of award of any Incentive or the issuance of any shares of
Common Stock pursuant to any Incentive, require the recipient of the Incentive,
as a condition to the receipt thereof or to the receipt of shares of Common
Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his own account for investment and not
for distribution; and (b) if at any time the Company further determines, in its
sole discretion, that the listing, registration or qualification (or any
updating of any such document) of any Incentive or the shares of Common Stock
issuable pursuant thereto is necessary on any securities exchange or under any
federal or state securities or blue sky law, or that the consent or approval of
any governmental regulatory body is necessary or desirable as a condition of, or
in connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such
Page 13 of 2



--------------------------------------------------------------------------------



shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
e.Withholding.
(i)The Company shall have the right to withhold from any payments made or stock
issued under the Plan or to collect as a condition of payment, issuance or
vesting, any taxes required by law to be withheld (up to the maximum permissible
withholding rate). At any time that a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with an Incentive (each such date, a “Tax Date”), the participant
may, subject to Section 12.5(b) below, satisfy this obligation in whole or in
part by electing (the “Election”) to deliver currently owned shares of Common
Stock or to have the Company withhold shares of Common Stock, in each case
having a value equal to the maximum statutory amount required to be withheld
under federal, state and local law. The value of the shares to be delivered or
withheld shall be based on the Fair Market Value of the Common Stock on the Tax
Date.
(ii)Each Election must be made prior to the Tax Date. For participants who are
not subject to Section 16 of the 1934 Act, the Committee may disapprove of any
Election, may suspend or terminate the right to make Elections, or may provide
with respect to any Incentive that the right to make Elections shall not apply
to such Incentive. If a participant makes an election under Section 83(b) of the
Code with respect to shares of restricted stock, an Election to have shares
withheld to satisfy withholding taxes is not permitted to be made.
f.No Continued Employment. No participant under the Plan shall have any right,
solely based on his or her participation in the Plan, to continue to serve as an
employee, officer, director, consultant, or advisor of the Company for any
period of time or to any right to continue his or her present or any other rate
of compensation.
g.Deferral Permitted. Payment of an Incentive may be deferred at the option of
the participant if permitted in the Incentive Agreement. Any deferral
arrangements shall comply with Section 409A of the Code.
h.Amendments to or Termination of the Plan. The Board may amend or discontinue
this Plan at any time; provided, however, that no such amendment may:
(i)amend Section 6.5 or Section 7.6 to permit repricing of options or SARs
without the approval of shareholders;
(ii)materially impair, without the consent of the recipient, an Incentive
previously granted, except that the Company retains all of its rights under
Section 11; or
(iii)materially revise the Plan without the approval of the shareholders. A
material revision of the Plan includes (i) except for adjustments permitted
herein, a material increase to the maximum number of shares of Common Stock that
may be issued through the
Page 14 of 2



--------------------------------------------------------------------------------



Plan, (ii) a material increase to the benefits accruing to participants under
the Plan, (iii) a material expansion of the classes of persons eligible to
participate in the Plan, (iv) an expansion of the types of awards available for
grant under the Plan, (v) a material extension of the term of the Plan and (vi)
a material change that reduces the price at which shares of Common Stock may be
offered through the Plan.
i.Repurchase. Upon approval of the Committee, the Company may repurchase all or
a portion of a previously granted Incentive from a participant by mutual
agreement by payment to the participant of cash or Common Stock or a combination
thereof with a value equal to the value of the Incentive determined in good
faith by the Committee; provided, however, that in no event will this section be
construed to grant the Committee the power to take any action in violation of
Section 6.5, 7.6, or 12.13.
j.Definition of Fair Market Value. Whenever “Fair Market Value” of Common Stock
shall be determined for purposes of this Plan, except as provided below in
connection with a cashless exercise through a broker, it shall be determined as
follows: (a) if the Common Stock is listed on an established stock exchange or
any automated quotation system that provides sale quotations, the closing sale
price for a share of the Common Stock on such exchange or quotation system on
the date as of which fair market value is to be determined, (b) if the Common
Stock is not listed on any exchange or quotation system, but bid and asked
prices are quoted and published, the mean between the quoted bid and asked
prices on the date as of which fair market value is to be determined, and if bid
and asked prices are not available on such day, on the next preceding day on
which such prices were available; and (c) if the Common Stock is not regularly
quoted, the fair market value of a share of Common Stock on the date as of which
fair market value is to be determined, as established by the Committee in good
faith. In the context of a cashless exercise through a broker, the “Fair Market
Value” shall be the price at which the Common Stock subject to the stock option
is actually sold in the market to pay the option exercise price. Notwithstanding
the foregoing, if so determined by the Committee, “Fair Market Value” may be
determined as an average selling price during a period specified by the
Committee that is within 30 days before or 30 days after the date of grant,
provided that the commitment to grant the stock right based on such valuation
method must be irrevocable before the beginning of the specified period, and
such valuation method must be used consistently for grants of stock rights under
the same and substantially similar programs during any particular calendar year.
k.Liability.
1.Neither CenturyLink, its affiliates or any of their respective directors or
officers shall be liable to any participant relating to the participant’s
failure to (i) realize any anticipated benefit under an Incentive due to the
failure to satisfy any applicable conditions to vesting, payment or settlement,
or (ii) realize any anticipated tax benefit or consequence due to changes in
applicable law, the particular circumstances of the participant, or any other
reason.
Page 15 of 2



--------------------------------------------------------------------------------



2.No member of the Committee (or officer of the Company exercising delegated
authority of the Committee under Section 3 thereof) will be liable for any
action or determination made in good faith with respect to this Plan or any
Incentive.
l.Interpretation.
3.Unless the context otherwise requires, (i) all references to Sections are to
Sections of this Plan, (ii) the term “including” means including without
limitation, (iii) all references to any particular Incentive Agreement shall be
deemed to include any amendments thereto or restatements thereof, and (iv) all
references to any particular statute shall be deemed to include any amendment,
restatement or re-enactment thereof or any statute or regulation substituted
therefore.
4.The titles and subtitles used in this Plan or any Incentive Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Plan or the Incentive Agreement.
5.All pronouns contained in this Plan or any Incentive Agreement, and any
variations thereof, shall be deemed to refer to the masculine, feminine or
neutral, singular or plural, as the identities of the parties may require.
6.Whenever any provision of this Plan authorizes the Committee to take action or
make determinations with respect to outstanding Incentives that have been
granted or awarded by the chief executive officer of CenturyLink under Section
3.2 hereof, each such reference to “Committee” shall be deemed to include a
reference to any officer of the Company that has delegated administrative
authority under Section 3.2 of this Plan (subject to the limitations of such
section).
m.Compliance with Section 409A. It is the intent of the Company that this Plan
comply with the requirements of Section 409A of the Code with respect to any
Incentives that constitute non-qualified deferred compensation under Section
409A, and the Company intends to operate the Plan in compliance with Section
409A and the Department of Treasury’s guidance or regulations promulgated
thereunder. If the Committee grants any Incentives or takes any other action
that would, either immediately or upon vesting or payment of the Incentive,
inadvertently result in the imposition of a penalty on a participant under
Section 409A of the Code, then the Company, in its discretion, may, to the
maximum extent permitted by law, unilaterally rescind ab initio, sever, amend or
otherwise modify the grant or action (or any provision of the Incentive) in such
manner necessary for the penalty to be inapplicable or reduced.
n.Data Privacy. As a condition of receipt of any Incentive, each participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this Section by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Incentives and such
participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its affiliates may hold
Page 16 of 2



--------------------------------------------------------------------------------



certain personal information about a participant, including, but not limited to,
the participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title(s), information regarding any securities of the Company
or any of its affiliates, and details of all Incentives (the “Data”). In
addition to transferring the Data amongst themselves as necessary for the
purpose of implementation, administration, and management of the Plan and
Incentives and the participant’s participation in the Plan, the Company and its
affiliates may each transfer the Data to any third parties assisting the Company
in the implementation, administration, and management of the Plan and Incentives
and such participant’s participation in the Plan. Recipients of the Data may be
located in the participant’s country or elsewhere, and the participant’s country
and any given recipient’s country may have different data privacy laws and
protections. By accepting an Incentive, each participant authorizes such
recipients to receive, possess, use, retain, and transfer the Data, in
electronic or other form, for the purposes of assisting the Company in the
implementation, administration, and management of the Plan and Incentives and
such participant’s participation in the Plan, including any requisite transfer
of such Data as may be required to a broker or other third party with whom the
Company or the participant may elect to deposit any shares of Common Stock. The
Data related to a participant will be held only as long as is necessary to
implement, administer, and manage the Plan and Incentives and the participant’s
participation in the Plan. A participant may, at any time, view the Data held by
the Company with respect to such Participant, request additional information
about the storage and processing of the Data with respect to such participant,
recommend any necessary corrections to the Data with respect to the participant,
or refuse or withdraw the consents herein in writing, in any case without cost,
by contacting his or her local human resources representative. However, if a
participant refuses or withdraws the consents described herein, the Company may
cancel the participant’s eligibility to participate in the Plan, and in the
Committee’s discretion, the participant may forfeit any outstanding Incentive.
For more information on the consequences of refusal to consent or withdrawal of
consent, participants may contact their local human resources representative.
o.Participants Outside of the United States. The Committee may modify the terms
of any Incentive under the Plan made to or held by a participant who is then a
resident, or is primarily employed or providing services, outside of the United
States in any manner deemed by the Committee to be necessary or appropriate in
order that such Incentive shall conform to laws, regulations, and customs of the
country in which the Participant is then a resident or primarily employed or
providing services, or so that the value and other benefits of the Incentive to
such participant, as affected by non-United States tax laws and other
restrictions applicable as a result of the participant’s residence, employment,
or providing services abroad, shall be comparable to the value of such Incentive
to a Participant who is a resident, or is primarily employed or providing
services, in the United States. An Incentive may be modified under this Section
12.15 in a manner that is inconsistent with the express terms of the Plan, so
long as such modifications will not contravene any applicable law or regulation
or result in actual liability under Section 16(b) of the 1934 Act for the
participant whose Incentive is modified. Additionally, the Committee may adopt
such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Eligible Persons who are non-United States
nationals or are primarily employed or providing services outside the United
States.
Page 17 of 2



--------------------------------------------------------------------------------



* * * * * * * * * *
CERTIFICATION
The undersigned Secretary of CenturyLink, Inc. (the “Company”) hereby certifies
that the foregoing CenturyLink 2018 Equity Incentive Plan was (i) first adopted
by the Board of Directors (the “Board”) at a meeting duly held on February 22,
2018 and approved by the requisite affirmative vote of the Company’s
shareholders at their annual meeting held on May 23, 2018 (ii) amended to
increase the number of shares available for issuance from 34,600,000 to
81,100,000 effective May 20, 2020, with such amendment having been adopted by
the Board at a meeting duly held on February 26, 2020 and approved by the
requisite affirmative vote of the Company’s shareholders at their annual meeting
held on May 20, 2020; and (iii) amended by the Board at a meeting held on August
19, 2020, to include a non-material change in delegation authority to include
the Company’s chief human resources officer.




image_01.jpg [image_01.jpg]
Stacey W. Goff
Executive Vice President, General Counsel, and Secretary


Page 18 of 2

